Citation Nr: 9916754	
Decision Date: 06/17/99    Archive Date: 06/21/99

DOCKET NO.  96-43 470	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to an increased rating for postoperative 
residuals of a left medial meniscectomy with arthritis, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel
INTRODUCTION

The veteran served on active duty from October 1974 to 
December 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) following an August 1995 rating decision that 
continued a 20 percent rating for the veteran's service-
connected left knee disability.  The Board remanded the 
veteran's appeal in October 1998 for further evidentiary 
development.


FINDINGS OF FACT

1.  The veteran experiences no more than moderate left knee 
instability.

2.  The veteran's left knee disability includes arthritis 
with limitation of motion.


CONCLUSIONS OF LAW

1.  A rating greater than the currently assigned 20 percent 
evaluation for left knee instability is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. § 4.71a 
(Diagnostic Code 5257) (1998).

2.  A 10 percent rating for arthritis of the left knee is 
warranted separate from the 20 percent rating assigned for 
instability.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. § 4.71a (Diagnostic Code 5003) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran and his representative contend that the veteran's 
service-connected left knee disability is manifested by 
increased symptomatology that warrants an increased rating.  
Specifically, he asserts that residuals of his left knee 
disability have become worse over time, and include constant 
pain which is so debilitating that prolonged standing results 
in severe problems.  He has also reported having problems 
with his knee giving way at least once a month.  It is also 
argued that separate disability ratings are warranted for 
separate manifestations of the veteran's service-connected 
left knee disability.

Factual Background

A review of the veteran's service medical records reveals 
complaints, diagnoses, and/or treatment for a left knee 
injury beginning in October 1974.  They also show his pre- 
and post-operative complaints and diagnoses in connection 
with a February 1975 left medial meniscectomy.

VA treatment records show the veteran's complaints of 
increasing left knee pain, a diagnosis of left knee 
degenerative joint disease and osteophytes, and treatment 
with Naprosyn and Darvocet as well as exercise.  See VA 
treatment records dated in September 1993, August 1993, July 
1994, January 1995, July 1995, June 1996, October 1996, and 
February 1997.  A September 1993 treatment record 
specifically indicates that the veteran's left knee range of 
motion was 0 to 120 degrees with pain, but no effusion or 
instability.  A June 1996 treatment record shows left knee 
instability, deformity, giving way, and range of motion of 0 
to 100 degrees.  A February 1996 left knee x-ray revealed 
progression of the osteophytosis of the femoral condyles and 
tibial plateaus, spurring of the patella, sclerosis of the 
tibial plateau, and linear calcification within the joint 
representing chondrocalcinosis of pseudogout.  Furthermore, a 
February 1997 treatment record shows that, because of 
degenerative joint disease and pain, the veteran was 
considered a possible candidate for a knee replacement. 

An April 1995 letter from Christian T. Andersen, M.D., 
indicates that the veteran had a long history of bilateral 
knee difficulties.  It was noted that the veteran reported 
that his knees occasionally swelled.  The veteran reported 
that he treated his knee problems with Naprosyn and an 
exercise regimen.  On examination, the knees had running 
osteophytes of both femoral and tibial plateaus, medially and 
laterally.  The veteran had healed bilateral medial 
arthrotomy scars.  He had distinct bony crepitance both in 
the patello-femoral joint as well as in the medial 
compartments.  He had no overt ligamentous instability.  
However, he had loss of the terminal 5 degrees of extension 
bilaterally and he was able to flex past 120 degrees 
bilaterally.  The diagnosis was severe tricompartmental 
bilateral knee degenerative joint disease.  The examiner then 
opined that the veteran was doing quite well without the use 
of ambulatory aids.

A November 1995 examination report from Everett Family 
Practice shows that the veteran complained of left knee 
problems since the 1970's and had an arthrotomy with a medial 
meniscectomy in 1975.  On examination, range of motion of 
both knees were almost full; the knees had good stability; 
there was evidence of osteophytes and synovitis; and he had a 
negative Lachman's test.  It was recommended that the veteran 
undergo an operative arthroscopy for debridement to give him 
some temporary pain relief.  

At a December 1996 VA examination, the veteran complained of 
progressive knee pain that was increasingly preventing normal 
daily activities such as running, riding a bicycle, and 
walking.  Medications included Naprosyn and Darvocet.  On 
examination, the left tibial plateau was deformed and range 
of motion was 0 to 135 degrees.  However, the examiner found 
no swelling or other impairment such as subluxation, 
instability, non-union, or loose motion.  The diagnoses were 
degenerative joint disease of the left knee and status-post 
1976 left knee meniscectomy.  The examiner noted that the 
veteran had deformity of the left knee, with the head of the 
left tibia enlarged.  There was a generalized bony prominence 
of the left knee, flexion was limited to 135 degrees, and he 
had crepitus.  However, no fluid build-up was seen in the 
left knee.

It an addendum to the foregoing examination, the examiner 
reported that left knee x-rays had revealed that, since 
November 1991, there had been progression of osteophytosis of 
the medial and lateral femoral condyles and the tibial 
plateau.  There was also spurring of the patella.  Moreover, 
the x-rays revealed that, while the left knee joint space was 
maintained, there was sclerosis of the medial tibial plateau. 

The veteran testified at a personal hearing at the RO in 
December 1996 that he experienced chronic left knee pain that 
had become increasingly more severe over time.  He said that 
he also experienced continuous left knee popping and 
clicking.  Additionally, he reported that his left knee 
unexpectedly gave way on him approximately once a month.  The 
giving way sometimes caused him to fall.  He reported that he 
occasionally used either crutches or a cane.  The left knee 
also caused the veteran to be unable to stand for more than 
one-half to one hour.  Moreover, standing for prolonged 
periods caused fluid build-up in his knee.  He testified that 
every six months since his separation from military service 
he had been treated at a VA medical center (VAMC).  He said 
that, in between his visits, he took Naprosyn and Darvocet to 
help relieve his pain.

Lastly, at a December 1998 VA examination, the veteran 
complained of persistent pain that was exacerbated by 
activities.  He also complained of sudden "popping" of the 
left knee up to 10 times a week, but it had not actually 
"given out" on him.  He denied experiencing left knee 
swelling or locking.  Moreover, he complained that he could 
only walk approximately one mile, stand for 1 to 2 hours, or 
climb one flight of stairs without experiencing left knee 
pain.  He indicated that he could not run without pain.  The 
veteran also complained that after prolonged sitting he had 
to get up and stretch his left leg.  His medication consisted 
of taking one to two Darvocet a month to relieve the pain.  
He also participated in water aerobics to relieve the pain 
and strengthen the knee.  He reported that his left knee 
disability had not affected his work as a postal clerk, his 
own self-care, performing housework or simple yard chores, or 
driving short distances.

On examination, the examiner observed that the veteran did 
not require any device to assist with his ambulation; he had 
a normal gait and there were no signs of abnormal weight 
bearing.  He had no limited function of standing and walking.  
Additionally, the left knee had a well-healed surgical scar 
on the medial side.  There were no signs of acute 
inflammation (i.e., no effusion, warmth, redness, or 
tenderness), and no joint line tenderness was detected.  
However, coarse crepitations were detected on motion.  The 
veteran could extend the knee normally to 0 degrees but could 
only flex to 120 degrees due to pain in the knee.  Varus and 
valgus stress on the knee produced no laxity of the 
collateral ligaments.  The Drawer's and McMurray's tests were 
both negative.  Additionally, while the veteran complained of 
pain on moving the patella, the patella was not lax to 
movement.  Sensory, motor, and reflex examinations of the 
lower extremities were normal.  X-rays revealed marked 
degenerative changes.  The examiner opined that the veteran 
suffered from left knee degenerative arthritis that caused 
him constant pain that limited his general activities.  It 
was noted that the left knee condition had not affected the 
veteran's work, which was sedentary in nature, his self-care, 
performance at house and yard chores, or short-distance 
driving.

It an addendum to the foregoing examination, the examiner 
opined that the veteran experienced functional impairments 
such as weakness, excess fatigability, incoordination and 
pain due to repeated use.  It was noted that marked 
degenerative changes in the left knee caused constant pain 
and thus prohibited repetitive, prolonged standing or 
exertional activities.  The examiner also indicated that such 
functional loss could not be quantified in terms of 
additional loss of motion.

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings that is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1998).  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (1998).

When the record reflects that the veteran has multiple 
problems because of service-connected disability, evaluation 
of the "same disability" or the "same manifestation" under 
various diagnoses is to be avoided, but it is nevertheless 
possible for a veteran to have "separate and distinct 
manifestations" from the same injury, permitting separate 
disability ratings.  Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).  The critical element is that none of the 
symptomatology for any of the conditions is duplicative or 
overlapping with the symptomatology of the other conditions.  
Id.  

Historically, service connection has been granted for post-
operative residuals of a left knee medial meniscectomy and 
this disability was initially evaluated by the RO as 10 
percent disabling under Diagnostic Code 5259 (removal of 
cartilage with post-operative symptoms).  See RO decision 
entered in March 1976.  The RO subsequently re-characterized 
the veteran's left knee disability as including 
osteoarthritis, but found that it warranted a 20 percent 
rating on account of subluxation or instability under 
Diagnostic Code 5257 (recurrent subluxation or lateral 
instability).  See RO decisions entered in November 1989 and 
August 1995.  

Rating in accordance with Diagnostic Code 5257 does not 
contemplate disabling characteristics other than subluxation 
or instability.  See Johnson v. Brown, 9 Vet. App. 7, 11 
(1996).  However, the Board notes that the March 1976 and 
November 1989 rating actions discussed range of motion when 
evaluating the severity of the veteran's knee disability.  
Additionally, the November 1989 rating action specifically 
included arthritis as part of the veteran's service-connected 
disability.  Moreover, a March 1999 supplemental statement of 
the case provided the veteran with the laws and regulations 
for rating knee disabilities based on loss of range of 
motion.  Consequently, the Board finds that the foregoing 
actions by the RO indicate that certain debility other than 
subluxation or instability has been treated as part of the 
veteran's service-connected knee disability.

The Board notes that, in a precedent opinion by VA General 
Counsel, it was noted that separate ratings may be assigned 
in cases where the service-connected disability includes both 
arthritis and instability, provided of course, that the 
degree of disability is compensable under each set of 
criteria.  VAOPGCPREC 23-97 (July 1, 1997).  The basis for 
this opinion was that the applicable rating criteria "suggest 
that those codes apply either to different disabilities or to 
different manifestations of the same disability..."  Id.

Controlling laws and regulations provide that degenerative 
arthritis established by x-ray findings will be rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5003.  Under Diagnostic Code 5260, 
limitation of flexion to 60 degrees warrants a noncompensable 
rating; 10 percent is warranted when flexion is limited to 45 
degrees; and 20 percent is warranted when flexion is limited 
to 30 degrees.  Under Diagnostic Code 5261, a noncompensable 
rating is assigned when extension is limited to 5 degrees; 10 
percent is assigned when extension is limited to 10 degrees; 
and 20 percent is assigned when extension is limited to 20 
degrees.  38 C.F.R. § 4.71a (1998).

Furthermore, when evaluating loss in range of motion, 
consideration is given to the degree of functional loss 
caused by pain such as has been repeatedly complained of by 
the veteran.  DeLuca v. Brown, 8 Vet. App. 202 (1995) 
(evaluation of musculoskeletal disorders rated on the basis 
of limitation of motion requires consideration of functional 
losses due to pain).  In DeLuca v. Brown, the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(Court) explained that, when the pertinent diagnostic 
criteria provide for a rating on the basis of loss of range 
of motion, determinations regarding functional losses are to 
be "'portray[ed]' (§ 4.40) in terms of the degree of 
additional range-of-motion loss due to pain on use or during 
flare-ups."  Id.

Accordingly, the Board finds that a separate 10 percent 
rating is warranted for limitation of motion of the left knee 
due to arthritis because it is otherwise noncompensable under 
either Diagnostic Code  5260 or 5261.  VAOPGCPREC 23-97; 
38 C.F.R. § 4.71a; 38 C.F.R. § 4.71a, Diagnostic Code 5003 
(1998).  As noted above, the RO has historically conceded 
that arthritis was a part of the veteran's service-connected 
left knee disability.  See RO decision entered in November 
1989.  Moreover, the record on appeal contains x-ray evidence 
of the arthritis in the veteran's left knee.  See private x-
rays dated in April 1995 and VA x-rays dated in December 1996 
and December 1998.  Additionally, the December 1998 VA 
examination revealed constant pain with motion from 0 to 120 
degrees.  Such limitation of motion due to arthritis warrants 
the assignment of 10 percent for a major joint such as the 
knee.  38 C.F.R. § 4.45(f) (1998); Diagnostic Code 5003.  

Although a greater rating may be assigned on account of 
functional loss that equates to greater limitation of flexion 
or extension, DeLuca, supra, the salient point to be made in 
this regard is that the December 1998 examiner specifically 
indicated that such analysis was not possible.  Therefore, 
the veteran is not entitled to a compensable rating under 
either Diagnostic Code 5260 or 5261, even when taking into 
account his functional losses due to such problems as 
weakness, excess fatigability, incoordination, or pain due to 
repeated use.  DeLuca, supra.  Consequently, a 10 percent 
rating is warranted for the veteran's arthritis and 
associated problems, but no more.  38 C.F.R. § 4.71a 
(Diagnostic Code 5003) (1998);VAOPGCPREC 23-97 (July 1, 
1997).  (This rating is separate from the 20 percent assigned 
for the left knee on account of instability.  VAOPGCPREC 23-
97.)

Next, the Board concludes that a rating greater than 20 
percent for left knee instability is not warranted under 
Diagnostic Code 5257.  The record on appeal contains a June 
1996 VA treatment record that shows left knee instability and 
giving way.  Nevertheless, other records show little to no 
instability.  While the December 1998 VA examiner reported 
that the veteran complained of sudden "popping" of the left 
knee up to 10 times a week, the veteran specifically reported 
that his left knee had not actually "given out" on him, 
locked, or swelled.  Moreover, the December 1998 examiner 
opined that varus and valgus stress on the knee produced no 
laxity of the collateral ligaments, and the patella was not 
lax to movement despite the veteran's complaints of pain when 
moving the patella.

The absence of more than minimal problems with laxity, even 
with stress on the knee, leads the Board to conclude that an 
increased rating is not warranted.  Indeed, the most recent 
VA examination revealed that the ligaments were stable.  
Consequently, the Board concludes that such findings do not 
suggest greater disability than already contemplated by the 
20 percent rating for "moderate" instability.  Accordingly, 
an increased rating for left knee instability is not 
warranted under Diagnostic Code 5257.

It might be argued that the Board's analysis should include 
consideration of whether separate ratings are warranted for 
removal of cartilage with post-operative symptoms or 
impairment of the tibia and fibula, it should be pointed out 
that the currently assigned 10 percent for loss of motion due 
to arthritis contemplates various symptoms, including pain 
and limitation of motion.  Moreover, the 20 percent currently 
assigned for left knee instability contemplates symptoms of 
instability such as occur with loose motion.  Therefore, 
assigning separate ratings under Diagnostic Code 5258, 5259, 
or 5262 would violate the rule against pyramiding.  38 C.F.R. 
§ 4.14 (1998).

In addition, because the record on appeal shows that the 
veteran was service-connected for "residuals" of a left 
knee meniscectomy and one of the residuals was a post-
operative scar, the Board will consider whether the veteran 
is entitled to a separate compensable rating for this 
scarring under either Diagnostic Code 7803, 7804, or 7805.  
38 C.F.R. § 4.118 (1998).  In this regard it should be noted 
that an April 1995 report shows that the veteran's post-
operative scar was healed.  The December 1998 VA examiner 
reported that the post-operative scar was well healed.  
Additionally, there is no evidence in the record that 
suggests that the scarring is symptomatic.  Therefore, a 
separate rating is not warranted under Diagnostic Code 7803, 
7804, or 7805.

(The effect of the Board's decision outlined above is to 
affirm the 20 percent rating currently assigned for left knee 
instability under Diagnostic Code 5257 and to assign a 
separate 10 percent rating for the left knee on account of 
arthritis and resulting functional losses.  Diagnostic Code 
5003.)


ORDER

A rating greater than 20 percent for left knee instability is 
denied.

A separate 10 percent rating for arthritis of the left knee 
is granted, subject to the laws and regulations governing the 
award of monetary benefits.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

